10

11

12

14

15

16

7

18

19

20

21

De

23

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
BRECKON J. SCOTT, Case No.: 2:19-cv-01919-APG-DJA
Plaintiff Order Regarding Removal

Vv.

AHMED TEBHA, et al.,

 

Defendants

Defendants Ahmed Tebha and Cloud 9 LV, LLC responded to my Order to Show Cause
but did not explain how their removal was timely despite being filed over a year after the case
was originally filed in state court. See 28 U.S.C. § 1446(c)(1). This potential timeliness defect is
procedural and therefore waivable by the plaintiff, so I cannot remand the case based on that
“absent a timely filed motion to remand.” Smith v. Mylan, 761 F.3d 1042, 1045 (9th Cir. 2014).
A motion to remand based on procedural defects must be filed within 30 days of removal. 28
U.S.C. § 1447(c).

The defendants also have not stated whether any of the members of the defendant LLCs
is a citizen of Washington (thereby defeating diversity) or Nevada (thereby violating the
prohibition against removal by a forum defendant in 28 U.S.C. § 1441(b)(2)). The defendants’
references to the managers of those entities is irrelevant because these issues are determined by
the citizenship of the members of an LLC. See Johnson v. Columbia Properties Anchorage, LP,
437 F.3d 894, 899 (9th Cir. 2006) (stating that “an LLC is a citizen of every state of which its
owners/members are citizens”).

I THEREFORE ORDER the defendants to supplement their brief to identify the

citizenship of each member of each defendant LLC by December 5, 2019.

 
10

11

{2

14

15

16

17

18

19

20

21

22

23

 

 

I FURTHER REMIND the plaintiff that, notwithstanding the above deadline, any
motion to remand based on these or any other procedural defects must be filed by December 2,
2019 or those defects will be deemed waived.

DATED this 27th day of November, 2019.

———

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
